Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  162218(3)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  STACY ERWIN OAKES,                                                                                  Elizabeth T. Clement
           Plaintiff,                                                                                 Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 162218
  30TH JUDICIAL CIRCUIT COURT and
  INGHAM COUNTY CLERK,
             Defendants.
  _________________________________________/

      On order of the Chief Justice, the motion of plaintiff to waive the filing fees is
  GRANTED as to this case only.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 16, 2020

                                                                              Clerk